Citation Nr: 0939928	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine.

2.  Entitlement to service connection for hip arthritis as 
secondary to DDD of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active military duty from December 1956 
to April 1977.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  


FINDINGS OF FACT

1.  In September 2009, prior to the promulgation of a 
decision in this appeal, the Veteran withdrew his appeal as 
to the issue of entitlement to service connection for DDD of 
the lumbosacral spine.  

2.  In September 2009, prior to the promulgation of a 
decision in this appeal, the Veteran withdrew his appeal as 
to the issue of entitlement to service connection for hip 
arthritis as secondary to DDD of the lumbosacral spine.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran for the issue of entitlement to service 
connection for DDD of the lumbosacral spine have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2009).  

2.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran for the issue of entitlement to service 
connection for hip arthritis as secondary to DDD of the 
lumbosacral spine have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to a September 2009 letter from the Veteran, which 
was received by VA in March 2009, the Veteran wishes to 
immediately withdraw the issues currently on appeal.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board, the 
Veteran indicated that he wished to withdraw his appeal on 
the service connection issues on appeal.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the service connection 
issues on appeal.  Accordingly, the Board does not have 
jurisdiction to review the appeal on the issues of 
entitlement to service connection for DDD of the lumbosacral 
spine and for service connection for hip arthritis as 
secondary to DDD of the lumbosacral spine.  Consequently, 
these issues are dismissed.  


ORDER

The claim of entitlement to service connection for DDD of the 
lumbosacral spine is dismissed.  The claim of entitlement to 
service connection for hip arthritis as secondary to DDD of 
the lumbosacral spine is dismissed.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


